  4:19-cv-03084-JMG-MDN Doc # 75 Filed: 04/01/21 Page 1 of 1 - Page ID # 925




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

CATHERINE PALMER, individually and
on behalf of all others similarly situated,
                                                                  4:19CV3084
                      Plaintiff,

       vs.                                                          ORDER

KCI USA, INC.,

                      Defendant.


       On November 3, 2020, the Court stayed all proceedings in this case pending the decision
of the United States Supreme Court in Facebook, Inc. v. Duguid et al., No. 19-511. (Filing No.
71). The Supreme Court’s opinion was issued on April 1, 2021. See Facebook, Inc. v. Duguid,
No. 19-511, 2021 WL 1215717 (U.S. Apr. 1, 2021). Accordingly,



       IT IS ORDERED: The stay of this case is lifted. On or before April 19, 2021, the
parties shall provide the undersigned magistrate judge with a joint stipulation for the
reinstatement of remaining case progression deadlines.



       Dated this 1st day of April, 2021.
                                                   BY THE COURT:

                                                   s/Michael D. Nelson
                                                   United States Magistrate Judge
